Citation Nr: 9904549	
Decision Date: 02/19/99    Archive Date: 02/24/99

DOCKET NO.  96-47 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for sores on the body 
and redness of the skin.

3.  Entitlement to service connection for stiff joints in the 
legs and back.

4.  Entitlement to service connection for a sore throat.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. C. Bruu, Associate Counsel



INTRODUCTION

The veteran had active duty from February 1968 to February 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 29, 1996, rating decision of the Columbia, 
South Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied service connection for 
hearing loss, sores on the body and redness of the skin, 
stiff joints in the legs and back, and a sore throat, on the 
basis the claims were not well grounded.

We note that the veteran, in his VA Form 9 in November 1996, 
requested a personal hearing before a member of the Board at 
the RO.  In a letter to the veteran in September 1998, the RO 
advised that the veteran's requested hearing would take place 
on October 21, 1998.  Records in the claims file indicate the 
veteran failed to report for the scheduled hearing.  


FINDING OF FACT

Based upon the record on appeal, the claims for service 
connection for hearing loss, sores on the body and redness of 
the skin, stiff joints in the legs and back, and a sore 
throat are not plausible under the law.


CONCLUSION OF LAW

The veteran has not submitted well-grounded claims of 
entitlement to service connection for hearing loss, sores on 
the body and redness of the skin, stiff joints in the legs 
and back, and a sore throat.  38 U.S.C.A. § 5107(a) (West 
1991).   




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Service medical records reflect that one disorder was noted 
at entrance examination in January 1968-varicosities of the 
left popliteal area.  In March 1968, the veteran was treated 
for a possible reaction to an injection.  Complaints included 
fever, chills, and myalgia, and it was noted that he had a 
fine urticarial rash on his arms.  Later in March 1968, he 
complained of pain in the area of his varicose veins, 
particularly after exercise.  He was advised to return after 
basic training for surgical evaluation.  In April 1968, he 
complained of bilateral calf pain.  Venous varicosities in 
the left popliteal fossa were noted.  It was not felt that 
this was the origin of the pain, but that it was merely due 
to muscle strain.  In May 1968, he reported painful legs and 
feet.  He reported that he believed it was due to varicose 
veins.  On examination, it was noted he varicosities in the 
[left] popliteal fossa and a few superficial, small 
varicosities elsewhere.  The impression was pain, not due to 
varicose veins, due to unknown cause.  He was referred for an 
orthopedic evaluation.  

In June 1968, the veteran again reported pain; he was given 
elastic stockings.  Upon orthopedic consultation in July 
1968, he complained of pain from the mid-thighs to the tips 
of the toes.  He said he had had the symptoms for four years, 
increasingly since he had entered service six months before 
the consultation.  On physical examination, there was pain in 
muscle masses with squeezing.  Impression was bilateral lower 
extremity pain of questionable etiology.  The physician 
reported it was doubtful it was orthopedic in origin unless 
it was something like rheumatoid arthritis or diffuse 
muscular disease.  The physician referred the veteran for 
CBC, ESR, and rheumatoid factor testing, and, if any were 
positive, the veteran was to be scheduled for an appropriate 
appointment.  The record reflects CBC was 8100, sedimentation 
rate was one, and RA latex test, rheumatoid factor, was 
negative.  


There are no service medical records dated from July 1968 
through October 1970.  The separation examination report, 
dated in December 1970, is negative for complaints or 
findings of hearing loss, and disorders of the skin, joints, 
or throat. 

We note that the veteran filed an original claim for 
compensation in 1993, claiming he had been exposed to Agent 
Orange.  The claim was administratively denied in 1994 due to 
the veteran's failure to provide a statement regarding what 
specific disabilities he claimed were due to Agent Orange.  A 
private physician's statement, made for purposes of The Agent 
Orange Veteran Payment Program, indicated the veteran had 
been examined in 1994 and had a rash on his hands and feet; 
the diagnosis was psoriasis.

In March 1996, the veteran filed an application for 
compensation or pension seeking service connection for 
hearing loss, sores on the body, back, and legs, tired and 
stiff joints, a sore throat, and redness of the skin.  He did 
not list any medical treatment.  

In an April 1996 letter to the veteran, the RO requested 
information pertaining to any medical treatment received, and 
authorizations to obtain medical treatment records.  There is 
no reply of record from the veteran.

In a May 1996 letter to the veteran, the RO advised that it 
had requested his service medical records from the service 
department, and requested that he provide copies of any 
service medical records in his possession.  There is no reply 
of record from the veteran.

A rating decision dated August 12, 1996, denied service 
connection for hearing loss, sores on the body and redness of 
the skin, stiff joints in the legs and back, and a sore 
throat, on the basis the claims were not well grounded.  The 
RO noted that additional service medical records had been 
found to be unavailable despite its efforts.


Rating decision dated August 29, 1996, issued after receipt 
and review of additional service medical records, confirmed 
the denials.

In his notice of disagreement in September 1996, the veteran 
stated that he had had hearing loss and sores on his body 
since he left Vietnam.  He said that he had not said anything 
because he thought it was just his problem.

In a statement submitted in June 1998, the veteran requested 
a compensation and pension examination.

In a June 1998 letter to the veteran, the RO again requested 
information pertaining to any medical treatment received, and 
authorizations to obtain medical treatment records.  There is 
no reply from the veteran of record.

As previously mentioned, the veteran failed to report for his 
scheduled hearing before a member of the Board at the RO in 
October 1998.

II.  Analysis

In order to establish service connection for a disability, 
there must be objective evidence which establishes that such 
disability either began in or was aggravated by service.  38 
U.S.C.A. § 1110 (West 1991).  If a disability is not shown to 
be chronic during service, service connection may 
nevertheless be granted when there is continuity of 
symptomatology post service.  38 C.F.R. § 3.303(b) (1998).  
Regulations also provide that service connection may be 
granted for a disease diagnosed after service discharge when 
all of the evidence establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d) (1998).  A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.  Watson v. Brown, 4 Vet.App. 309, 314 (1993).  


With regard to the veteran's appeal, the threshold question 
to be answered is whether he has presented well-grounded 
claims.  38 U.S.C.A. § 5107 (West 1991); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).  If a claim is not well 
grounded, the claim must fail and there is no further duty to 
assist in its development.  38 U.S.C.A. § 5107; Murphy v. 
Derwinski, 1 Vet.App. 78 (1990).  This requirement has been 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, in its decision in Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997), cert. denied sub nom. Epps v. West, 
118 S. Ct. 2348 (1998).  That decision upheld the earlier 
decision of the United States Court of Veterans Appeals which 
made clear that it would be error for the Board to proceed to 
the merits of a claim which is not well grounded.  Epps v. 
Brown, 9 Vet.App. 341 (1996).

In order to show that a claim for service connection is well 
grounded, there must be competent evidence of:  (1) a current 
disability (a medical diagnosis); (2) the incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and (3) a nexus (that is, a connection, based upon 
competent medical evidence) between the inservice injury or 
aggravation and the current disability.  Caluza v. Brown, 7 
Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 
1996) (table).  "Although the claim need not be conclusive, 
the statute [38 U.S.C.A. § 5107] provides that [the claim] 
must be accompanied by evidence" in order to be considered 
well grounded.  Tirpak v. Derwinski, 2 Vet.App. 609, 611 
(1992).  In a claim of service connection, this generally 
means that evidence must be presented which in some fashion 
links the current disability to a period of military service 
or to an already service-connected disability.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1996); Rabideau v. 
Derwinski, 2 Vet.App. 141, 143 (1992); Montgomery v. Brown, 4 
Vet.App. 343 (1993).

Evidence submitted in support of the claim is presumed to be 
true for purposes of determining whether it is well grounded.  
King v. Brown, 5 Vet.App. 19, 21 (1993). Lay assertions of 
medical diagnosis or causation, however, do not constitute 
competent evidence sufficient to render a claim well 
grounded.  Grottveit v. Brown, 5 Vet.App. 91, 93 (1992); 
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).


As noted previously, the Caluza precedent requires, for a 
claim to be well grounded, competent evidence of a current 
disability (medical diagnosis), of incurrence or aggravation 
of a disease or injury in service (lay or medical evidence), 
and of a nexus between the in-service injury or disease and 
the current disability (medical evidence).  While the service 
medical records in this case contain a record referring to a 
rash on the arms, and multiple records referring to 
complaints of pain in the lower extremities, they do not 
reflect any diagnosis of a chronic disability of the skin or 
lower extremities, and the report of examination at 
separation from service is negative for complaints or 
findings of a skin disorder or a disorder of the lower 
extremities.  The service medical records are entirely 
negative for complaints or findings of the other two claimed 
disabilities, i.e., hearing loss and a sore throat.

Even if we assume, as the veteran essentially contends, that 
he suffered hearing loss and a sore throat in service, the 
two other requirements for well-grounded claims, i.e., a 
current disability and a nexus between service and such 
disability, remain unsatisfied.  The record on appeal is 
entirely negative for competent medical evidence that the 
veteran currently has the four disabilities claimed.  We note 
there is evidence the veteran had psoriasis in 1994; however, 
there is no evidence of a current disability of the skin.  
Nor is there competent medical evidence of a nexus between a 
current disability of the skin and the veteran's active 
military service.  Thus, the first requirement of Caluza is 
not met in any of the claims.  

The primary impediment to service connection, thus, is the 
absence of medical evidence that shows that the veteran 
currently has hearing loss, sores on the body and redness of 
the skin, stiff joints in the legs and back, or a sore 
throat.  The Court of Veterans Appeals has stated that, in 
the absence of proof of a present disability, there can be no 
valid claim for service connection.  Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  If a claim is not well grounded, 
the Board does not have jurisdiction to adjudicate it.  Boeck 
v. Brown, 6 Vet.App. 14 (1993).


Where a claim is not well grounded, the Court of Veterans 
Appeals and the Federal Circuit Court of Appeals have held 
that VA does not have a statutory duty to assist a claimant 
in developing facts pertinent to the claim.  See Epps, 
Murphy, supra.  It is on this basis that we find the 
veteran's request for a compensation and pension examination 
without merit.  However, VA may be obligated under 
38 U.S.C.A. § 5103(a) (1991) to advise a claimant of evidence 
needed to complete an application for a claim.  This 
obligation depends upon the particular facts of the case and 
the extent to which the Secretary of Veterans Affairs has 
advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim.  Robinette v. Brown, 8 
Vet.App. 69 (1995).

In this instance, VA has not been put on notice that relevant 
evidence exists, or could be obtained, which, if true, would 
make the veteran's claims "plausible."  See Robinette, 8 
Vet.App. at 80.  Consequently, there is no need for a remand 
to seek or request additional evidence under the facts of 
this case.  The RO fulfilled its obligation under section 
5103(a) in the statement of the case and supplemental 
statement of the case, which informed the veteran of the 
reasons for the denial of his claims.  Furthermore, VA has 
not been placed on notice of the existence of any evidence 
which would have made the claims plausible.  See Epps v. 
Brown, supra; McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997).

The Board does not doubt the sincerity of the veteran's 
belief in the validity of his claims for service connection 
of hearing loss, sores on the body and redness of the skin, 
stiff joints in the legs and back, and a sore throat, but he 
does not meet the burden of presenting evidence of well-
grounded claims merely by presenting his own testimony 
because, as a lay person, he is not competent to offer 
medical opinions.  See Bostain v. West, 11 Vet.App. 124, 127 
(1998) ("lay testimony . . . is not competent to establish, 
and therefore not probative of, a medical nexus"); Routen v. 
Brown, 10 Vet.App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998); cert. denied, 119 S. Ct. 404 (1998).  See 
also Espiritu, Grottveit, supra.



ORDER

The claims of service connection for hearing loss, sores on 
the body and redness of the skin, stiff joints in the legs 
and back, and a sore throat, are denied as not well grounded.



		
	ANDREW J. MULLEN 
	Member, Board of Veterans' Appeals

 Department of Veterans Affairs

